DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: the claims end with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 12  recite “via strong association.”  Examiner cannot ascertain the metes and bounds “strong association” as the skilled artisans would have different standards to determine a “strong association.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   
Claim 8 recites: 
8. A method for creating and using a control scheme for a drilling operation, the method comprising: collecting a set of on-site drilling data from the drilling operation comprising sliding drilling; dividing the set of on-site drilling data into an at least two class categories according to predetermined selectivity definitions, whereby one of the class categories is an A-class comprising better performing data, and another class category is a B-class; performing distributed data processing comprising an at least one of: data sorting, data format conversion, data classification, and combinations thereof; processing the set of data as an at least one training sample; establish a set of evaluation system to comprehensively evaluate advantages and disadvantages from aspects of associated with the drilling operation; establish a deep learning module by using the at least one training sample to train the deep learning module through an iterative training mode;

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 8, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  Such activities the Federal Circuit has understood as a “mathematical concepts.”  The instant claims recite steps for which to collect data and developer or create a new data set. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 8 (and remaining independent claims) do not recite additional elements.

 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:

Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
This judicial exception is not integrated into a practical application for the reasons stated above. Claims 1-15  do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US PGPub 2014/0351183) in view of Penot, et al. ("Successful Use of Directional Casing While Drilling," March 2019.  Paper presented at the International Petroleum Technology Conference, Beijing, China).
As to Claim 1, Germain et al. teach a method for creating and using a control scheme for a drilling operation (¶138; “predictions may assist a driller in making changes and/or corrections to the drilling parameters, such as directional changes or changes to better control an operational outcome (e.g., changes of weight on bit to control ROP)”), the method comprising: 
collecting a set of on-site drilling data from the drilling operation (¶141, “each candidate model is communicatively coupled to the real-time sensor data 906 and related context data 908”); 
dividing the set of on-site drilling data into an at least two class categories according to predetermined selectivity definitions (Figure 4, item 402-406; ¶94 and ¶¶102-110)  whereby one of the class categories is an A-class comprising better performing data (¶96 teaches two different types of data “sensor data” and “time context data” the choice of “better performance” is relative and the skilled artisan would determine in which case the better data is to be used or how it should be incorporated for optimal drilling.  The current recited language is broad enough to include merely data classification since the skilled artisan may arbitrarily assign different types of data as different classifications.  The claim recites “better performance,” but this is a relative measure depending upon the skilled artisans needs; therefore, this limitation is not patentably significant without further defining “better performance.”); 
performing distributed data processing comprising an at least one of: 
data sorting, data format conversion, data classification, and combinations (¶102 “descriptive statistics are developed about the relevant data identified by the clustering.”; ¶110 “larger Data analytics and model builder 102”) thereof; 
processing the set of data as an at least one training sample (¶110; “training a machine-learning algorithm 502”); 
establish a set of evaluation system to comprehensively evaluate advantages and disadvantages from aspects of ROP (¶132), drilling efficiency (¶70); 
establish a deep learning module by using the at least one training sample to train the deep learning module through an iterative training mode (¶110; “training a machine-learning algorithm 502”);
Germain et al. is silent as to: sliding ratio associated with the drilling operation.
Penot et al. teaches sliding ratio associated with the drilling operation (p.9 “at the engineering state, assumptions were taken for the entry data: Rotation Per Minute (RPM) … and sliding ratio.”
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Germain teaches all the relevant technological hardware and algorithms to categorize and determine the best drilling operation with the use of machine learning.  Germain is silent with regards a “sliding ratio”; but, Penot teaches that the skilled artisan would further consider “sliding ratio” as a relevant parameter to determine optimal drilling operations.
 
As to Claim 2 and 9, Germain teaches wherein a drilling simulation platform is used to simulate at least a portion of the drilling operation (¶117 teaches “train various models that are the used to predict operational outcomes of drilling operations” which implies simulations are run to generate the prediction), and wherein an optimal control logic under a calculation time step is found from repeated calculations over a pre-determined time in order to obtain an at least one simulation training sample (¶120; “in order to have multiple models (that maybe used over distinct time frames and/or distinct depth ranges), multiple reduce data sets may be created.”).

As to Claim 3 and 10, Germain teaches wherein a support vector machine classification method is used to classify the at least one training sample, and to use an at least one control parameter to account for varied well conditions (¶80).

As to Claim 4 and 11, Germain teaches the at least one control parameter comprises an at least one of: effects from a surrounding formation, a drilling operation tool, a real-time parameter from the drilling operation, and combinations thereof (Figure 2, item 240).

As to Claim 5 and 12, Germain teaches the method further comprising the step of optimizing the deep learning module that further comprises the substeps of: determining a set of missing information by adding a hidden layer in the module to specifically handle the determining the set of missing information via strong association, wherein the hidden layer only gets data from a missing information unit, and wherein the hidden layer outputs one or more data streams to any cell of a next hidden layer (Figure 2, item 232, ¶98 and  ¶125).

As to Claim 6 and 13, Germain teaches the method further comprising the step of: using machine learning control to perform a simulated sliding drilling operation, and perform iterative training with reference to the set of evaluation system in order to update the control scheme parameters (¶58).

As to Claim 7 and 14,  Germain teaches the method further comprising the step of: after the using machine learning step, using the A-class data in a manner to fine tune the machine learning control (¶96 teaches two different types of data “sensor data” and “time context data” the choice of “better performance” is relative and the skilled artisan would determine in which case the better data is to be used or how it should be incorporated for optimal drilling.  The current recited language is broad enough to include merely data classification since the skilled artisan may arbitrarily assign different types of data as different classifications.  The claim recites “better performance,” but this is a relative measure depending upon the skilled artisans needs; therefore, this limitation is not patentably significant without further defining “better performance”).

As to Claim 8 and 15, the prior art rejection as applied in Claim 1 is also applied here.  Claim 8 and 15 recite Class-B data which Examiner asserts is a limitation in Claim 1 as it already delineates a particular class of data; therefore, the skilled artisan would also know that a second class of data could be stored and used.  Germain teaches further “wherein the control scheme is a SVM-based multi-parameter automatic real-time control scheme” (¶80) as set forth in Claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)